Citation Nr: 0534221	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1967.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In June 2003, the veteran and a friend testified 
at a Central Office hearing before the undersigned; a copy of 
the hearing transcript is associated with the record.  

In a February 2005 decision, the Board denied service 
connection for prostatitis and urethritis and remanded the 
issue of service connection for prostate cancer, to include 
as secondary to herbicide exposure, for additional 
development.  The veteran appealed the Board's denials to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2005 Joint Motion for Partial Remand (Joint 
Motion), the parties asked that the Board's February 2005 
decision be partially vacated and that the case be remanded 
to the Board for action consistent with the Joint Motion.  In 
an August 2005 Order, the Court granted the parties' motion 
and remanded the above issues to the Board for compliance 
with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion reflects that the veteran was diagnosed with 
chronic prostatitis and persistent urethritis in service and 
he has presented medical and lay evidence that he has had 
ongoing genitourinary problems since service.  The veteran 
currently has a diagnosis of prostate cancer.  He was 
diagnosed with prostatitis as recently as 1997 and was noted 
to have had prostatitis-like symptoms, in September 2000.  
Accordingly, the Joint Motion directs that the case be 
remanded to provide the veteran with a VA examination and to 
obtain an opinion as to whether his prostate cancer or any 
other current coexisting genitourinary condition may be 
related to his in-service genitourinary complaints.  In 
particular, the Joint Motion instructed that the 
applicability of 38 C.F.R. § 3.303(b) be addressed, that is, 
whether the evidence of record demonstrates either a chronic 
condition or continuity of symptomatology, which would 
indicate a relationship between the veteran's in-service 
chronic prostatitis/persistent urethritis and current 
prostate cancer or any other currently co-existing 
genitourinary disorder.

The February 2005 remand with respect to the issue of 
entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, instructed, in 
part, that the veteran be afforded a VA urology examination 
and that the examiner provide an opinion as to whether the 
veteran's prostate cancer began during, was aggravated by, or 
was the result of some incident of active service.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any genitourinary 
disorder(s) found.  The examiner should 
review the claims folder and must 
indicate in the examination report that 
such review was performed.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that any 
current genitourinary disorder, to 
include prostate cancer, prostatitis, 
and/or urethritis, had its initial onset 
in service or is related to the 
genitourinary symptoms for which the 
veteran was treated in service, that is, 
whether the evidence demonstrates either 
a chronic condition or continuity of 
symptomatology, which would indicate a 
relationship between the veteran's in-
service chronic prostatitis/persistent 
urethritis and any current genitourinary 
disorder.  A complete rationale for any 
opinion given should be provided.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  After undertaking any additional 
development deemed appropriate and 
completion of the above, the RO should 
review the record and readjudicate the 
issues on appeal.  If any determination 
remains adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to comply with the Joint 
Motion and to further development the appellant's claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2005).  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


